                                                                                             LED
                                                                                        F£0 26 2020   /
                                                                                               soonJA^
                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA



  United States of America
                                                    Case No. 20-mi-70168-MAG-1 (KAW)
          V.



  ALHAJIJEWRU TOURAY,                               Charging District's Case No.
                 Defendant.                         l:2Q-mi-II8




                         COMMITMENT TO ANOTHER DISTRICT

       The defendant has been ordered to appear in the Northern District of Georgia .
The defendant may need an interpreter for this language: n/a
       The defendant:         [vfwill retain an attorney.
                              [ ]is requesting court-appointed counsel.
       The defendant remains in custody after the initial appearance.

       IT IS ORDERED: The United States Marshal must transport the defendant, together
with a copy of this order, to the charging district and deliver the defendant to the United States
Marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States Attorney and the
Clerk ofthe Court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to
the charging district.
Dated: ^           jQ~0
                                                ^KANDISA. WESTMORE
                                                 United States Magistrate Judge
